Title: To George Washington from George Clinton, 22 March 1781
From: Clinton, George
To: Washington, George


                  
                     Dear Sir,
                     Albany 22d March 1781
                  
                  Robert Morris Esqr. late Chief Justice of the State of New Jersey has requested my Consent for him to have an Interview on the Lines with Laurence Kortright, John DeLancey and John Zobricski for the Purpose of receiving Information respecting the Title of some Lands in this State—the two former are Subjects of this, the latter of the State of New Jersey—If your Excellency can consistently grant Permission I shall have no Objection and it will much oblige Mr Morris—he would I believe prefer Elizabeth Town for this Interview and as I am uncertain how far it would be consistent with the Laws of this State for Kortright & Delancey to come within our Jurisdiction I should also wish that some Place in Jersey might be appointed for this Business.  I am with the most perfect Respect and Esteem Your Excellency’s Most Obedt Servt
                  
                     Geo: Clinton
                  
               